DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-7 are pending.
Claim 2 is canceled.

Allowable Subject Matter
Claims 1 and 3-7 are allowed. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a contact capable of electrically connecting a first surface and a second surface that is disposed perpendicular to the first surface, the contact comprising: a base portion including a bonding surface soldered to the first surface; and an elastic contact portion configured to elastically deform to come into pressed contact with the second surface, wherein the elastic contact portion includes: a planar portion; and a projection portion that protrudes from one surface, the elastic contact portion come into pressed contact with the second surface at the projection portion, and the projection portion has a dimensional ratio H/L of height H and length L satisfies 0.25 <= H/L <= 0.44, where H is a dimension in a direction perpendicular to the one surface and L is a dimension in a direction parallel to the one surface, the projection portion is configured such that the height H satisfies 0.089 mm <= H <= 0.296 mm and the length L satisfies 0.226 mm <= L <= 0.788 mm, and after a processing in which temperature periodically changes between - 40°C and 125°C is performed for 167 cycles by a heat cycle test, a measured DC resistance value is 30 Mega-Ohm or less, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of manufacturing a contact capable of electrically connecting a first surface and a second surface that is disposed perpendicular to the first surface, wherein the contact includes: a base portion including a bonding surface soldered to the first surface; and an elastic contact portion elastically deform to come into pressed contact with the second surface, the elastic contact portion includes: a planar portion; and a projection portion that is disposed on one surface of the planar portion and protrudes from the one surface, the elastic contact portion come into pressed contact with the second surface at the projection portion, and in forming the projection portion on the planar portion, the projection portion is formed such that a dimensional ratio H/L of height H and length L satisfies 0.25 <= H/L <= 0.44, where H is a dimension in a direction perpendicular to the one surface of the projection portion and L is a dimension in a direction parallel to the one surface of the projection portion, the projection portion is configured such that the height H satisfies 0.089 mm <= H <= 0.296 mm and the length L satisfies 0.226 mm <= L <= 0.788 mm, and after a processing in which temperature periodically changes between - 40°C and 125°C is performed for 167 cycles by a heat cycle test, a measured DC resistance value is 30 Mega-Ohm or less, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER G LEIGH/Examiner, Art Unit 2831